139 Ga. App. 34 (1976)
228 S.E.2d 20
ATLANTA TRANSIT SYSTEM, INC. et al.
v.
SIMPSON.
51991.
Court of Appeals of Georgia.
Submitted April 12, 1976.
Decided June 14, 1976.
Kennedy, Bussey & Sampson, Thomas G. Sampson, Donald P. Edwards, for appellants.
Francis G. Jones, Jr., for appellee.
QUILLIAN, Judge.
Plaintiff was a passenger on defendant's bus. Because the bus was crowded, she was standing near the rear door. As the bus was making a left turn off Decatur Street onto Butler Street, it braked sharply to avoid a collision with a truck going in the opposite direction on Decatur Street. Plaintiff fell and injured herself. Defendants appeal from a verdict and judgment in favor of plaintiff. Held:
A carrier of passengers must exercise extraordinary diligence to protect its passengers from injury. Code § 18-204; Dishinger v. Suburban Coach Co., 84 Ga. App. 498, 507 (4) (66 SE2d 242). Questions of negligence, contributory negligence, cause and proximate cause, and whose negligence was the proximate cause of injury are solely for the jury, except in plain, palpable and indisputable cases. Burger Barn, Inc. v. Young, 131 Ga. App. 828 (3) (207 SE2d 234); Otto v. Hendry, 132 Ga. App. 598 (3) (208 SE2d 611). The jury heard the evidence. They were correctly charged and found in favor of plaintiff. There is sufficient evidence of record to support their verdict and the judgment of the court. The general grounds are without merit.
Judgment affirmed. Deen, P. J., and Webb, J., concur.